            Case 1:21-cr-00273-VEC Document 20 Filed 09/15/21 Page                1 of SDNY
                                                                               USDC    3
                                                                               DOCUMENT
                                                                               ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                   DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                  DATE FILED: 09/15/2021
 ------------------------------------------------------------------- X
                                                                     :
 UNITED STATES OF AMERICA,                                           :
                                                                     :
                            -against-                                : 21-CR-273 (VEC)
                                                                     :
 HUGO JAVIER MENDOZA-UBILLUS,                                        :     ORDER
                                                                     :
                                              Defendant.             :
                                                                     :
 ------------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

         WHEREAS on September 15, 2021, the parties appeared for a change-of-plea hearing;

and

         WHEREAS Mr. Mendoza entered a plea of guilty, which was accepted by the Court;

         IT IS HEREBY ORDERED that Mr. Mendoza’s sentencing is scheduled for Monday,

January 10, 2022 at 10:30 A.M. The sentencing will be held in Courtroom 443 of the

Thurgood Marshall United States Courthouse, located at 40 Foley Square, New York, New York

10007.

         IT IS FURTHER ORDERED that pre-sentencing submissions are due no later than

 Monday, December 27, 2021.

         IT IS FURTHER ORDERED that for the reasons stated at the proceeding, Mr.

Mendoza’s bail conditions are continued pending sentencing. The Court finds, pursuant to 18

U.S.C. § 3145(c), that extraordinary circumstances exist given Mr. Mendoza’s full compliance

with the conditions of his pre-trial release, the recent fire at his home, and his stable

employment.

         IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

 PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire
         Case 1:21-cr-00273-VEC Document 20 Filed 09/15/21 Page 2 of 3


and have his or her temperature taken. Please see the enclosed instructions. Completing the

questionnaire ahead of time will save time and effort upon entry. Only those individuals who

meet the entry requirements established by the questionnaire will be permitted entry. Please

contact chambers promptly if you or your client do not meet the requirements.

       IT IS FURTHER ORDERED that any person who appears at any SDNY courthouse must

comply with Standing Order M10-468 (21-MC-164), which further pertains to courthouse entry.

       IT IS FURTHER ORDERED that interested members of the public may attend by dialing

1-888-363-4749, using the access code 3121171 and the security code 0273. All of those

accessing the hearing are reminded that recording or rebroadcasting of the proceeding is

prohibited by law.



SO ORDERED.

Dated: September 15, 2021                                  ______________________________
      New York, NY                                         VALERIE CAPRONI
                                                           United States District Judge




                                                2
         Case 1:21-cr-00273-VEC Document 20 Filed 09/15/21 Page 3 of 3


Instructions for Courthouse Entry

All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.

On the day you are due to arrive at the courthouse, click on the following weblink to begin the
enrollment process. Follow the instructions and fill out the questionnaire. If your answers meet
the requirements for entry, you will be sent a QR code to be used at the SDNY entry device at
the courthouse entrance.

Weblink: https://app.certify.me/SDNYPublic

Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.




                                                 3
